NOTE: This order is nonprecedential.


  Wniteb ~tate~ <!Court of ~peal~
      for tbe jfeberal <!Cirmit

                TERESA L. HILLIARD,
                     Petitioner,

                             v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.


                        2011-3198


   Petition for review of the Merit Systems Protection
Board in case no. DC0752100451-I-3.


                      ON MOTION


                       ORDER

     Teresa L. Hilliard moves for an extension of time, un-
til January 10, 2012, to file her initial brief.

   Upon consideration thereof,

    IT IS ORDERED THAT:

    The motion is granted.
HILLIARD v. MSPB                                           2
                                  FOR THE COURT


      DEC 122011                   /s/ Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Johnnie Allen Landon, Jr., Esq.
    Jeffrey A. Gauger, Esq.
s21                                       u.s. COURtFILED
                                                     OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                               DEC 122011
                                                 JANHOR8ALY
                                                    CLERK